Exhibit 99.1.2 Paramount Gold and Silver Corp. Closes $21.4 million Financing Winnemucca, Nevada – March 30, 2012 – Paramount Gold and Silver Corp. (NYSE/TSX: PZG) (Frankfurt: P6G) (WKN: A0HGKQ) (“Paramount” or the “Company”) has closed its previously announced (see news release dated March 28, 2012) non-brokered private placement funding of common stock (the “Transaction”). Paramount has sold 10,417,776 shares of common stock at $2.05 per share, for proceeds of $21,356,441. No warrants were issued in connection with the Transaction. Christopher Crupi, CEO of Paramount, noted, “we are very pleased that investors recognize the value in Paramount Gold and Silver and have come to the table with more funds than anticipated. We look forward to an exciting drill season in Mexico and Nevada and the completion this year of Preliminary Economic Assessments for both of our core projects.” The Company intends to file a registration statement with the U.S. Securities and Exchange Commission to register the resale of the shares of common stock issued at closing of the Transaction as soon as practically possible. This press release shall not constitute an offer to sell or the solicitation of an offer to buy securities. The securities offered and sold in the private placement have not been registered under the United States Securities Act of 1933, as amended (the “Securities Act”), or any state securities laws, and may not be offered or sold in the United States absent registration, or an applicable exemption from registration under the Securities Act and applicable state securities laws. About Paramount Gold and Silver Paramount is a U.S. based exploration stage mining company with multi-million ounce advanced stage precious metals projects in Nevada (Sleeper) and northern Mexico (San Miguel). Our corporate office is located at 665 Anderson Street, Winnemucca, Nevada and our telephone number is (775) 625-3600. After giving effect to the Transaction, the Company has 147,362,288 shares of common stock outstanding. Further details may be found at www.paramountgold.com. Forward-Looking Statements This press release contains “forward-looking statements” as defined in the U.S. Private Securities Litigation Reform Act of 1995 and “forward-looking information” within the meaning of Canadian securities laws (together, “forward-looking statements”). These forward-looking statements are based upon our current expectations and speak only as of the date hereof. These forward-looking statements are based upon currently available competitive, financial, and economic data and management's views and assumptions regarding future events. Such forward-looking statements are inherently uncertain. Our actual results may differ materially from those expressed in any forward-looking statements as a result of various factors and uncertainties. Paramount cannot provide assurances that any prospective matters described in the press release will be successfully completed or that Paramount will realize the anticipated benefits of any transactions. Various risk factors that may affect our business, results of operations and financial condition are detailed from time to time in the Annual Report on Form 10-K and in the Current Reports on Form 8-K and other filings made by Paramount with the U.S. Securities Exchange Commission and Canadian securities regulators, which may be viewed at www.sec.gov and www.sedar.com, respectively. Paramount undertakes no obligation to update information contained in this release. Contacts: Paramount Gold and Silver Corp. Christopher Crupi, CEO Christos Theodossiou 866-481-2233
